I am unable to agree with the foregoing opinion and respectfully dissent.
The issue here presented is whether or not the facts shown by the record bring the case within the rule announced by this court in the case of Christensen v. Hauff Bros., 193 Iowa 1084, 188 N.W. 851. It is my understanding that the majority do not intend to overrule the holding in that case, but merely distinguish this case from it on the facts. The majority concede that the case presents a very close question of law. Personally, I am unable to agree that the facts were sufficient to avoid the application of the rule announced by us in Christensen v. Hauff Bros., supra. I would reverse.
I am authorized to state that HALE and BLISS, JJ., concur in this dissent.